Citation Nr: 1539213	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2013, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's Raynaud's syndrome is characterized by daily characteristic attacks, but digital ulcers have not been manifested.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for Raynaud's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 7117 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In February 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in March 2008 and December 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Facts and Analysis

Diagnostic Code 7117 (Raynaud's syndrome) assigns a 10 percent disability rating for characteristic attacks occurring one to three times a week, a 20 percent rating for characteristic attacks occurring four to six times a week, and 40 percent for characteristic attacks occurring at least daily.  A 60 percent rating is warranted for two or more digital ulcers and history of characteristic attacks.  A 100 percent rating is assigned with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  A Note following Diagnostic Code 7117 indicates that characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesia and precipitated by exposure to cold or by emotional upsets, and that the ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

The Veteran has a currently assigned 50 percent disability rating for his Raynaud's syndrome.  In order for a higher disability rating of 60 percent to be assigned, the evidence would need to show not only a history of characteristic attacks, but also two or more ulcers on his fingers and/or toes.  

The Veteran has not alleged, and the evidence does not show that he has experienced any digital ulcers as a symptom of his Raynaud's syndrome.  A December 2013 VA examination noted that Veteran experienced characteristic attacks at least daily but did not have any ulcers on his fingers or toes.

The Veteran has asserted that his symptoms of Raynaud's syndrome continue to worsen and become more frequent and more debilitating with the passage of time.  The Board accepts that this is an accurate summary of his disability picture.  However, because there is no evidence that the Veteran now has, or at any time during the appeals period, ever has had any ulceration of his fingers or toes, the criteria for a 60 percent disability rating have not been met.  The claim for increased rating must be denied.

The Board notes that at his May 2013 hearing, the Veteran indicated that he was experiencing shaking in his hands.  The Board thus has considered the propriety of a rating under Diagnostic Code 8004, for paralysis agitans (sometimes used to rate Parkinson's disease by analogy).  That code section instructs the rater to evaluate the residuals (presumably under neurologic codes), with a minimum 30 percent rating.  However, as noted above, the definition of characteristic attacks under Diagnostic Code 7117 contemplates paresthesia.  Therefore, to also rate the disorder under Diagnostic Code 8004 would appear to constitute impermissible pyramiding.  38 C.F.R. § 4.114.  Additionally, while the Board is not prohibited from shifting the rating from Diagnostic Code 7117 to a neurologic code such as Diagnostic Code 8004, this would only be done if it benefits the Veteran; at present the evidence fails to show neurologic impairment that would yield a rating in excess of the 50 percent currently assigned.  Indeed, depending on the nerve involved, evidence of severe incomplete paralysis or in many cases  complete paralysis would need to be found.  The record simply does not support such findings; rather, the examiner in December 2013 indicated that the Veteran did not suffer any extreme functional impairment.  No other evidence of record suggests paralysis, including the Veteran's own testimony.  In sum, no alternate diagnostic codes enable a rating in excess of that currently assigned.





Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for more severe symptoms.  The Veteran has asserted that he suffers from additional disabilities, including respiratory difficulties and arthritis which are the result of his Raynaud's syndrome; service connection for these disabilities has been denied separately and the Board does not have jurisdiction to consider them.  The Board notes that the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis during the appeals period based on the fact that his Raynaud's syndrome, while rated as less than 70 percent disabling, prevents the Veteran from working.  Thus, not only does the Veteran's disability picture fall within the parameters of the assigned schedular ratings, any aspects of that disability picture which might be considered to fall outside the schedular rating have been separately addressed.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a disability rating in excess of 50 percent for Raynaud's syndrome is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


